United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-3432
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of South Dakota.
T.D.Q.,                                 *
                                        *    [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: October 6, 2006
                                Filed: October 17, 2006
                                 ___________

Before MURPHY, BYE, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.

      In 2004 the district court1 found T.D.Q. (then age 16) to be a juvenile
delinquent, pursuant to a written plea agreement in which T.D.Q. admitted guilt to one
count of first-degree burglary, in violation of 18 U.S.C. §§ 1153, 5032, and S.D.
Codified Laws § 22-32-1. The district court sentenced him to 4 years probation, but
in January 2005, the court revoked probation after T.D.Q. violated several probation
conditions, and sentenced him to 3 months in prison and 24 months of juvenile-
delinquent supervision. While T.D.Q. was serving his juvenile-delinquent

      1
        The Honorable Karen E. Schreier, Chief Judge, United States District Court
for the District of South Dakota.
supervision, the probation office petitioned to revoke supervision based on an alleged
violation of T.D.Q.’s supervision conditions. After a hearing at which T.D.Q.
admitted to the alleged violation, the court revoked juvenile-delinquent supervision
and imposed a new sentence of 18 months imprisonment. In doing so, the court
commented on the Chapter 7 Guidelines recommended revocation range, T.D.Q.’s
prior violations while on supervision, the failure of alternative punishments to
rehabilitate him, and the need to protect the community. T.D.Q. appeals, arguing that
the sentence is unreasonable because the district court did not recognize the relevant
sentencing factors under 18 U.S.C. § 3553(a).

       The revocation sentence was not unreasonable. See United States v. Tyson, 413
F.3d 824, 825 (8th Cir. 2005) (per curiam) (revocation sentences are reviewed for
unreasonableness in accordance with United States v. Booker, 543 U.S. 220 (2005)).
The sentence was within authorized limits, see 18 U.S.C. § 5037(c)(2)(A), (d)(5), and
the district court considered appropriate factors in imposing it, see United States v.
K.R.A., 337 F.3d 970, 974-75 (8th Cir. 2003) (Guidelines themselves do not apply
directly to juveniles; § 5037 is starting point for determining dispositional order in
juvenile matters); cf. United States v. Franklin, 397 F.3d 604, 606-07 (8th Cir. 2005)
(all that is required is evidence that court considered relevant matters, not that court
made specific findings on each § 3553(a) factor; 24-month revocation sentence, where
Guidelines recommended 8-14 months, was not abuse of discretion where transcript
showed court was aware of defendant’s multiple violations of supervised-release
conditions and of Guidelines range and statutory maximum); United States v. White
Face, 383 F.3d 733, 740 (8th Cir. 2004) (if sentencing judge references some
§ 3553(a) considerations, appellate court is ordinarily satisfied district court was
aware of entire contents of statute).

      Accordingly, we affirm. We grant counsel’s motion to withdraw on condition
that he show that he has informed T.D.Q. of the procedures for petitioning the



                                          -2-
Supreme Court for certiorari, in compliance with Part V of our plan to implement the
Criminal Justice Act.
                      ______________________________




                                        -3-